16-1405
Simmons v. Charter Communications

                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 7th day of April, two thousand seventeen.

    PRESENT: JON O. NEWMAN,
             DENNIS JACOBS,
                           Circuit Judges,
             LEWIS A. KAPLAN,*
                           District Judge,

    - - - - - - - - - - - - - - - - - - - -X
    MICHAEL SIMMONS,
             Plaintiff-Appellant,

                 -v.-                                               16-1405

    CHARTER COMMUNICATIONS, INC.,
             Defendant-Appellee.**
    - - - - - - - - - - - - - - - - - - - -X



           *
           Judge Lewis A. Kaplan, of the United States District
    Court for the Southern District of New York, sitting by
    designation.
           **
           The Clerk of Court is respectfully directed to amend
    the official caption to conform to the above.
                                             1
FOR APPELLANT:             J. AARON LAWSON (with Ryan D.
                           Andrews and Roger Perlstadt on
                           the brief), Edelson PC, Chicago,
                           IL.

FOR APPELLEE:              RAGAN NARESH (with Jeffrey S.
                           Powell and Kathleen A. Brogan on
                           the brief), Kirkland & Ellis
                           LLP, Washington, DC.

     Appeal from a judgment of the United States District
Court for the District of Connecticut (Underhill, J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
AND DECREED that the judgment of the district court be
AFFIRMED.

     Michael Simmons appeals from a final judgment entered
in favor of defendant Charter Communications, Inc. in the
United States District Court for the District of Connecticut
(Underhill, J.). We assume the parties’ familiarity with
the underlying facts, the procedural history, and the issues
presented for review.

     We affirm for substantially the reasons stated in Judge
Underhill’s thorough opinion.

     Accordingly we hereby AFFIRM the judgment of the
district court.

                           FOR THE COURT:
                           CATHERINE O’HAGAN WOLFE, CLERK




                             2